Citation Nr: 0320206	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-20 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with myocardial ischemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



REMAND

On September 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from 
the VA Medical Center in Muskogee, Oklahoma 
for any treatment for hypertensive 
cardiovascular disease during the period of 
December 1971 to the present.  Request 
hospital summaries, complete clinical records, 
and outpatient treatment records.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
the veteran for hypertensive cardiovascular 
disease during the period of December 1971 to 
the present.  Obtain records from each health 
care provider the veteran identifies, 
particularly including Kings County Hospital. 

3.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the veteran's service 
medical records.  If no service records can be 
found, or if they have been destroyed, ask for 
specific confirmation of that fact.

4.  Contact the Social Security Administration 
(SSA) and request a copy of any SSA decision 
awarding or denying the veteran disability 
benefits, as well as a copy of the record upon 
which the veteran's award or denial of SSA 
disability benefits was based, and a copy of 
the records associated with any subsequent 
disability determinations by the SSA. 

5.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  cardiovascular.  The purpose of 
the examination is to obtain medical opinion 
evidence regarding the medical probability 
that the veteran's hypertensive cardiovascular 
disability is related to his period of 
service.  All indicated tests and studies 
should be conducted.  Send the claims folder 
to the examiner for review.

The examiner should review the veteran's 
claims file, including the VA treatment 
records for August 1972 showing a blood 
pressure reading of 140/90, but noting that 
the veteran had no known heart condition; the 
VA treatment records for November 1974 showing 
blood pressure readings of 142/90 and 150/90; 
and the evidence first showing a diagnosis of 
hypertension or heart disability many years 
after service; and then provide an opinion as 
to whether it is at least as likely as not 
that the veteran's hypertensive cardiovascular 
disability is etiologically related to 
service, or was manifest within one year of 
service.  All opinions should be supported by 
the evidence in the record and the examiner 
should specifically refer to the medical 
principles and evidentiary record relied on in 
forming opinions.	

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


